DETAILED ACTION
Claims 1-20 are pending in the instant application. The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .

Electronic Communications
If the Applicant desires to communicate with the Examiner via electronic communications, Applicant must file a PTO/SB/439 “Authorization for Internet Communications in a Patent Application” via EFS Web and be entered into the record before the Examiner is allowed to use electronic communications. See MPEP 502.03. A PTO/SB/439 is available at www.uspto.gov/sites/default/files/ documents/sb0439.pdf

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
It should be noted that the written description requirement is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail.
As to claims 3-5, 10-12, and 17-19, the claims recites “the indication of the issue is generated with a data driven domain model”. Applicant’s disclosure does not give sufficient detail to allow one having ordinary skill in the art at the time of the invention to know how to perform both:
how to create a “data driven domain model”; and


As such, the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved and the claims are rejected for not providing a sufficient written description of the invention.
Stipulating on the record that this element is within the capacity of one having ordinary skill in the art at the time of the application (and thus admitted prior art), is sufficient to overcome this rejection.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-5, 10-12, and 17-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 3-5, 10-12, and 17-19, the claims recite the element of a “data driven domain model”. Applicant’s specification gives no definitive definition of what a “data driven domain model” does and does not consist of. As such, one 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-20 fall within a statutory class of process, machine, manufacture, or composition of matter.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three . If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
This type of abstract idea is shown in claim 1 by:
obtain a priority of a set of priorities, wherein the priority is for the well; 

generating a schedule for a set of resources for a job using the priority;

presenting a job schedule that includes a set of jobs for the set of wells, wherein the job schedule is generated using the set of priorities;

obtaining an update to the priority; and

presenting an updated job schedule based on the update to the priority



Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental processes. This type of abstract idea is shown in claim 1 by:
obtain a priority of a set of priorities, wherein the priority is for the well; 

generating a schedule for a set of resources for a job using the priority;

presenting a job schedule that includes a set of jobs for the set of wells, wherein the job schedule is generated using the set of priorities;

obtaining an update to the priority; and

presenting an updated job schedule based on the update to the priority

These steps are abstract in nature because they are directed towards concepts performed in the human mind such as 

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims identified further distinct abstract ideas of:
presenting the job schedule with a set of client confirmation probabilities for the set of jobs, wherein a client confirmation probability of the set of client confirmation probabilities corresponds to the job

obtaining an indication of an issue with the well

identifying the job of the set of jobs, wherein the job addresses the issue

identifying a resource of the set of resources for the job to address the issue

These steps are abstract in nature because they are directed towards the Certain Methods of Organizing Human Activity and the Mental Processes] of assessing customer support for the proposed schedule and assessing issues and solutions to those issues associated with the new schedule.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract 
All the additional elements recited in claim 1 are:
presenting a user interface

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)


data driven domain model and confirmed with a machine learning model from the well data.

a server with a memory coupled to a processor;
the memory comprising an operations framework;
the operations framework executes on the processor, uses the memory, and is configured for:

A set of one or more non-transitory computer readable mediums comprising computer readable program code

As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.

As these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified above.
As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.
Therefore, claims 1-20 are not patent eligible under the Alice/Mayo analysis. For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-8, 13-15, and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by Hildebrand, US 2015/0294258.

NOTE: Bold text is unamended claim language
 Bold underlined text is amended claim language.

AS TO CLAIM 1 
identifying a well of a set of wells;
Hildebrand (paragraph 46)

presenting a user interface to obtain a priority of a set of priorities, wherein the priority is for the well;
Hildebrand (paragraph 40 and 46)

generating a schedule for a set of resources for a job using the priority;
Hildebrand (paragraph 46)

presenting a job schedule that includes a set of jobs for the set of wells, wherein the job schedule is generated using the set of priorities;
Hildebrand (paragraph 44 and 47)

obtaining an update to the priority;
Hildebrand (paragraph 44)

presenting an updated job schedule based on the update to the priority.
Hildebrand (paragraph 26)

AS TO CLAIM 6 (of 1) 
further comprising:
generating a set of features for a machine learning model;
generating the set of priorities with the machine learning model using the set of features;
obtaining the update to the priority a user with the user interface;
updating the machine learning model using the update to the priority.
Hildebrand (paragraph 44) teaches relating to automatically generating a priority for the job, which is then updated using a user priority.

AS TO CLAIM 7 (of 1) 
further comprising:
updating the schedule for the set of resources for the job based on the update to the priority to form an updated schedule and the updated job schedule.
Hildebrand (paragraph 47)

AS TO CLAIMS 8, 13, and 14 and 15 and 20 
The claims recite elements substantially similar to those recited in claims 1, 6, and 7. Thus, the art and rationale of claims 1, 6, and 7 applies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hildebrand, US 2015/0294258.

NOTE: Bold text is unamended claim language
 Bold underlined text is amended claim language.

AS TO CLAIM 2 (of 1) 
further comprising:
presenting the job schedule with a set of client confirmation probabilities for the set of jobs, wherein a client confirmation probability of the set of client confirmation probabilities corresponds to the job, and wherein the set of jobs includes the job;
presenting the updated job schedule with an updated client confirmation probability for the job that is different from the client confirmation probability.
Hildebrand (paragraph 29) teaches an individual rejecting, approving, replacing, or modifying any task changes calculated by the system. The claim elements are construed as claims have been construed as relating to the mere presentation of an additional set of parameters (i.e., client confirmation probabilities) associated with the jobs on a display. As such, the teachings of Hildebrand are sufficient evidence that one having ordinary skill in the art would understand that the system can be modified to have it estimate the probability of such an outcome directly via the techniques already disclosed. 

AS TO CLAIM 3 (of 2) 
further comprising:
obtaining well data of a set of well data for the well;
obtaining an indication of an issue with the well, wherein the indication of the issue is generated with a data driven domain model and confirmed with a machine learning model from the well data.
Hildebrand (paragraph 5 and 30)

AS TO CLAIM 4 (of 3) 
further comprising:
identifying the job of the set of jobs, wherein the job addresses the issue;
presenting the job with the user interface with a timeline of activities for the job.
Hildebrand (paragraph 30 and 47)

AS TO CLAIM 5 (of 4) 
further comprising:
identifying a resource of the set of resources for the job to address the issue;
Hildebrand (paragraph 47)

presenting the set of resources with the user interface.
Hildebrand (paragraph 26)

AS TO CLAIMS 9-12 AND 16-19 
The claims recite elements substantially similar to those recited in claims 2-5. Thus, the art and rationale of claims 2-5 applies. 

Conclusion
See attached PTO-892 Notice of References Cited for a list of all prior art made of record that is considered pertinent to Applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 

/Leland Marcus/
Primary Examiner
Art Unit 3623